Citation Nr: 0908279	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  02-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic liver 
disorder to include hepatitis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to 
September 1967.  He was born in 1946.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran requested, but did not appear for, a hearing 
scheduled at the RO in August 2003.

In February 2004, the Board considered the issues of 
entitlement to service connection for hepatitis, a left knee 
disorder, bilateral hearing loss and residuals a head injury.  
In that decision, the Board denied service connection for a 
left knee disorder and a head disability, including residuals 
of a head injury.  The Board granted service connection for 
bilateral hearing loss, action which was subsequently 
effectuated by the RO, with the assignment of a 
noncompensable rating. 

The Board's February 2004 decision remanded the issue 
relating to service connection for hepatitis for development 
as specific therein.  Development was undertaken, and the 
case was returned to the Board.

In a decision in October 2005, the Board denied entitlement 
to service connection for a liver disorder to include 
hepatitis.   

The Veteran and his attorney then filed an appeal with the 
U.S. Court of Appeals for Veterans Claims (Court).  On 
January 4, 2007, the Court granted a Joint Motion for Remand 
filed by the parties to the litigation, remanding the case to 
the Board.

Pursuant to the above mentioned decision, the case was again 
remanded by the Board in June 2007 for the acquisition of all 
pertinent VA clinical records including laboratory reports, 
specifically from 1998.  A SSOC was issued, and per the cover 
letter, the Veteran's attorney was so apprised of the results 
of that development action.  Additional copies of that 
documentation was later again introduced into the file.  No 
further response was forthcoming therefrom and the case is 
again before the Board for final appellate review.




FINDINGS OF FACT

1.  There is no current diagnosis of any type of hepatitis, 
and repeated hepatitis panels done since 1995 to 2005 were 
negative for Hepatitis A, B, and C.

2.  Currently diagnosed cirrhosis was not present in service 
or for decades thereafter, nor has it been etiologically 
linked to an in-service event, symptomatology, or pathology.


CONCLUSION OF LAW

A liver disorder, to include hepatitis, was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the Veteran filed his hepatitis claim in 2001.  
Preliminary duties with regard to VCAA notification were 
accomplished by letters and in multiple remands,  and in 
actions by the VARO, much of which included discussion of the 
VCAA and component parts thereof.  The Board finds that the 
aggregate communications addressed required notice of the 
pivotal elements of his claim and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence, after which additional data was obtained and 
entered into the record.  The purpose behind the notice 
requirement has been satisfied, because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.   

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the Veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Extensive and concentrated development has taken place in 
this case, and in the aggregate, the Veteran and his 
representative have demonstrated actual knowledge of, and 
have acted upon, the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim), and related notification requirements 
have been fulfilled.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the remaining issues.  That 
action would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in- 
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

In addition, service connection for certain specified 
disabilities may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service treatment records reflect that the Veteran was 
hospitalized from December 1965 to January 1966 due to a 3- 
week history of intermittent vomiting, nausea, and weakness.  
An impression of hepatitis, etiology unknown, probably 
infectious, anicteric, suspected but not proven, was made.  
No clinical abnormalities were recorded on the September 1967 
separation examination report.

VA medical records dated from 1992 to 2002 reflect that the 
Veteran was treated for a variety of conditions including 
cardiovascular disorders (coronary artery 
disease/hypertension), sleep apnea, high cholesterol, and 
depression. 

A June 1998 VA medical record revealed that the Veteran had 
been tested for hepatitis A and was looking for the results 
of his test to see whether he needed a shot.  

After considerable effort to obtain all VA clinical and test 
records, including pursuant to the most recent remand, 
numerous pages of those results have now been obtained and 
added to the file, including myriad multiple liver function 
studies, hepatitis and other laboratory testing procedures 
with results from 1995 to 2005, including from the dates 
specified in 1998, all of which were entirely negative and/or 
specifically non-reactive for hepatitis of any sort. 

A February 2001 entry included a Hepatitis C risk assessment, 
which identified the Veteran's risk factors as blood/blood 
product exposure prior to 1992 (during heart procedures, 
although the blood records now in the file seem to reflect 
that some, if not all of the blood donation, was autologous 
so there would have been no risk), and multiple sex partners, 
but did not in any way indicate that hepatitis C had been 
identified.

In accordance with the Board's remand, the RO, in February 
2005, requested additional VA medical records, to include 
attempting to obtain the results of hepatitis-A testing, as 
mentioned in the June 1998 record.  At the time, these test 
results apparently could not be found.  

They have now been acquired, however, and are of record, all 
negative.  Additional testing for hepatitis C, including 
those conducted in October 2002 were all negative.

An examination was conducted for VA in March 2005.  A history 
was noted of symptoms of staggering, high white blood count, 
vomiting, nausea, and weakness in service, assessed as 
infectious hepatitis, for which the Veteran was reportedly 
hospitalized.  At the time of the examination, the Veteran 
complained of fatigue, mental confusion, and muscle aches.  
The Veteran reported that he had contracted hepatitis through 
occupational exposure, and denied any alcohol use on a 
regular basis.  The report revealed that the Veteran was 
obese, and appeared to be chronically ill.  Diagnostic 
studies revealed that the hepatic function panel and ferratin 
level were within normal limits.  Hepatitis C testing was 
negative.  A diagnosis of cirrhosis, etiology undetermined, 
was made.  The examiner based this diagnosis on the Veteran's 
subjective complaints of weakness and mental confusion, and 
objective evidence of ascites, spider nevi, and pretibial 
edema.

In an addendum, the examiner added that, inasmuch as there 
was no clinical indication of hepatitis and hepatitis panels 
were negative for hepatitis A, B and C, it was irrelevant to 
comment as to service incurrence.  Regarding the diagnosis of 
cirrhosis, the examiner commented that he was unable to 
determine the etiology, and noted that the Veteran had no 
history of alcohol abuse.

In considering this case on the merits, the Board has no 
option but to conclude that service connection for hepatitis 
is not warranted.  In reaching the foregoing conclusion, the 
Board observes that service medical records documented what 
were thought to be symptoms compatible with hepatitis.  The 
Veteran was hospitalized in December 1965 and January 1966, 
when an impression of hepatitis, etiology unknown, probably 
infectious, anicteric, suspected but not proven, was made. 
Subsequently during service there was no indication of any 
liver dysfunction, nor was any such dysfunction recorded on 
the September 1967 examination report.

In this case, there is no post-service diagnosis of hepatitis 
or any clinically documented indication of any type of 
hepatitis including in numerous test results after about 
1994-1995 including in 1998.  When examined in 2005, the 
Veteran had a normal hepatic function panel, and his 
hepatitis C testing was again negative.  In the absence of 
current medical evidence reflecting that the Veteran 
currently has hepatitis of some any sort, a preponderance of 
the evidence is against the claim for service connection for 
hepatitis, and the claim must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-55 (1990). A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As shown by the 2005 VA examination report, a current liver 
dysfunction, diagnosed as cirrhosis, was identified. However, 
cirrhosis was not shown let alone diagnosed at any time prior 
to 2005, to include during service, nor does the record 
contain any clinical evidence or competent medical opinion 
etiologically linking currently diagnosed cirrhosis to any 
in-service event, symptomatology, or pathology.  

There is a 35+ year history between separation from service 
and the first evidence of liver dysfunction identified as 
cirrhosis, and a total lack of any competent medical evidence 
linking this condition to service.  That void interim time 
period may be considered in the Board's adjudication of the 
issue.  [See Maxson v. Gober, 230 F.3f 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992)]. 

Moreover, and perhaps more importantly, broad spectrum 
(albeit often incidental as part of other blood work) liver 
testing during that time was entirely non-responsive and/or 
specifically negative on repeated occasions.  

It is noted that there is no actual finding as to what may 
have caused his current, relatively recently developed 
cirrhosis, but that becomes irrelevant since it is clear that 
it had nothing to do with service.  

Thus, the Board concludes that the negative evidence vastly 
exceeds that of the positive, and a doubt is not raised to be 
resolved in his favor.  Service connection for cirrhosis must 
also be denied.  





ORDER

Entitlement to service connection for a liver disorder, to 
include hepatitis, is denied.


____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


